In the
 United States Court of Appeals
               For the Seventh Circuit
                           ____________

No. 04-3183
RALPH NADER, et al.,
                                                Plaintiffs-Appellants,
                                  v.

JOHN KEITH, et al.,
                                               Defendants-Appellees.

                           ____________
           Appeal from the United States District Court for
          the Northern District of Illinois, Eastern Division.
            No. 04 C 4913—Matthew F. Kennelly, Judge.
                           ____________
  ARGUED SEPTEMBER 20, 2004—DECIDED SEPTEMBER 22, 2004
          OPINION PUBLISHED SEPTEMBER 29, 2004
                          ____________



  Before POSNER, WOOD, and EVANS, Circuit Judges.
  POSNER, Circuit Judge. Ralph Nader, joined by his cam-
paign committee and two registered Illinois voters who
support his candidacy, brought this suit to require the State
of Illinois to place his name on the ballot for the forthcom-
ing Presidential election. He appeals to us from the district
court’s denial of a preliminary injunction that would order
the state to do that. We have expedited the parties’ briefing
and our consideration of the appeal because of the short
time remaining to the election.
2                                                     No. 04-3183

   The suit challenges, as violations of the First and Fourteenth
Amendments, Munro v. Socialist Workers Party, 479 U.S. 189,
193 (1986); Anderson v. Celebrezze, 460 U.S. 780, 786-88 (1983);
Bullock v. Carter, 405 U.S. 134, 142-44 (1972); Libertarian Party of
Illinois v. Rednour, 108 F.3d 768, 772-73 (7th Cir. 1997), three
provisions of the Illinois Election Code that have in combi-
nation prevented Nader from qualifying for a place on the
ballot. The first provision requires any candidate who has
not been nominated by a party that received at least 5
percent of the votes in the most recent statewide election to
obtain nominating petitions signed by at least 25,000
qualified voters. 10 ILCS 5/10-2, -3. The second provision
requires that the address on each petition be the address at
which the petitioner is registered to vote. Id., 5/3-1.2. The
third requires that the petitions be submitted to the state
board of elections at least 134 days before the election. Id.,
5/10-6. The deadline this year was thus June 21. Only two
states, Texas and Arizona, had earlier deadlines.
  Nader declared his candidacy on February 22, which gave
him four months to drum up support for his presidential
bid, though a provision of the election code that he does not
challenge required him to wait until the ninetieth day before
the expiration of the June 21 deadline to begin circulating
the actual petition forms for signature. 10 ILCS 5/10-4. On
June 21 he turned in 32,437 petitions. More than 19,000 of
these were challenged by defendant John Tully, whom
Nader describes as a “minion” of the Illinois Democratic
Party. The principal ground for challenging a petition was
that the petitioner wasn’t registered to vote at the address
shown on it. After state administrative hearings, 12,327
petitions were struck, which brought Nader’s total below
25,000. Nader’s campaign continued to obtain petitions after
the June 21 deadline, and by August 19, when the district
court held a hearing on the motion for a preliminary
No. 04-3183                                                     3

injunction, another 7,000 or so had been collected, but the
election board refused to consider them because they were
untimely.
   Nader also sued in state court, where he sought a ruling
that the board’s refusal to certify his candidacy violated
Illinois state law. That proceeding is pending, and the board
argues frivolously that its pendency requires dismissal of
Nader’s federal suit by virtue of the doctrine of Younger v.
Harris, 401 U.S. 37 (1971). That decision and cases following
it, such as our Majors case on which the board particularly
relies, Majors v. Engelbrecht, 149 F.3d 709 (7th Cir. 1998),
hold (with irrelevant exceptions) that if a person is believed
to have violated a state law, the state has instituted a criminal,
disciplinary, or other enforcement proceeding against him,
and he has a federal defense, he cannot scurry to federal
court and plead that defense as a basis for enjoining the state
proceeding. Ohio Civil Rights Comm’n v. Dayton Christian
Schools, Inc., 477 U.S. 619, 626-28 (1986); Middlesex County
Ethics Committee v. Garden State Bar Ass’n, 457 U.S. 423, 432
(1982); Hoover v. Wagner, 47 F.3d 845, 848 (7th Cir. 1995);
Storment v. O’Malley, 938 F.2d 86 (7th Cir. 1991); Anthony v.
Council, 316 F.3d 412, 419-22 (3d Cir. 2003). That is not this
case. Nader is not accused of having violated any state law,
and the state has not instituted any proceedings against him;
he merely is pursuing parallel remedies against the state’s
refusal to certify him as a candidate. Federal courts do some-
times stay their hand when parallel state judicial or adminis-
trative proceedings are pending (“Colorado River” abstention,
see, e.g., Clark v. Lacy, 376 F.3d 682, 685 (7th Cir. 2004);
CIGNA Healthcare of St. Louis, Inc. v. Kaiser, 294 F.3d 849 (7th
Cir. 2002), or “Burford” abstention, see, e.g., International
College of Surgeons v. City of Chicago, 153 F.3d 356, 361-65 (7th
Cir. 1998)), but the election board has made no effort to fit
this case to that mold—and it couldn’t, if only because of the
time factor. Abstention would almost certainly moot
Nader’s case.
4                                                 No. 04-3183

   Nader argues that the three rules that in combination
ruled him off the ballot impose an unreasonable burden on
third-party and independent (nonparty) candidacy (though
the Libertarian Party’s candidate was able to qualify), and
if this is so the rules are unconstitutional. Timmons v. Twin
Cities Area New Party, 520 U.S. 351, 357-59 (1997); Burdick v.
Takushi, 504 U.S. 428, 432-34 (1992); Schulz v. Williams, 44
F.3d 48, 56 (2d Cir. 1994); Cromer v. South Carolina, 917 F.2d
819, 822-23 (4th Cir. 1990). Nader emphasizes the role that
third parties have played in American democracy. The
Republican Party started as a third party; and such third par-
ties as the Progressive Party of Theodore Roosevelt,
LaFollette’s Progressive Party, and the Reform Party have
made significant contributions to political competition,
whether by injecting new ideas or, in the case of the Repub-
lican Party, by actually displacing one of the major parties.
   So the barriers to the entry of third parties must not be set
too high; yet the two major parties, who between them exert
virtually complete control over American government, are apt
to collude to do just that. For like other duopolists they
would prefer not to be challenged by some upstart—
although if a major party believes that a third party will take
more votes from the other party than from itself, it will
support that third party (surreptitiously, because it’s sup-
porting an ideological opponent), and the other party will
oppose it (also surreptitiously, because it’s opposing an
ideological ally). That is why Nader assumes that Tully is a
“minion” of the Democratic Party—but we should point out
that there was no basis for joining him as a defendant. Tully
is not a state actor, and he is not conspiring with the board
of elections to keep Nader off the ballot.
  It doesn’t follow from what we said about the importance
of preserving opportunities for the entry of new parties into
the political arena that it would be a good thing if there
No. 04-3183                                                 5

were no barriers at all to third-party candidacies. A multi-
plication of parties would make our politics more ideological
by reducing the influence of the median voter (who in a
two-party system determines the outcome of most elections),
and this could be a very bad thing. More mundanely, terminal
voter confusion might ensue from having a multiplicity of
Presidential candidates on the ballot—for think of the con-
fusion caused by the “butterfly” ballot used in Palm Beach
County, Florida in the 2000 Presidential election. That fiasco
was a consequence of the fact that the ballot listed ten
Presidential candidates. The butterfly ballot was a folded
punchcard ballot in which the ten candidates were listed on
facing pages. This unusual design was innocently adopted in
order to enable the candidates’ names to be printed in large
type, in consideration of the number of elderly voters in the
county, while at the same time placing all the candidates for
each office in sight of the voter at one time so that he would
be less likely to overvote. Another ballot design might have
effectively disfranchised voters who had poor eyesight, or
who cast their vote before realizing there were additional
candidates for the same office on the next page of the ballot,
or who cast two votes for candidates for the same office
because they didn’t realize that candidates for the same
office appeared on different pages. But with names on each
side and the chads (the places in the ballot that the voter
punches out in order to vote) in the middle, it was easy to
punch the chad of the candidate on one of the facing pages
meaning to vote for the candidate on the opposite page.
Apparently a significant number of voters did just that:
intending to vote for Al Gore, they voted for Patrick Bu-
chanan. With fewer candidates, the “butterfly” design and
resulting confusion would have been avoided.
  Less obviously, third-party candidates would themselves
be harmed if there were no barriers to including such can-
didates on the ballot. It is to the Libertarian Party’s advan-
6                                                  No. 04-3183

tage that if Nader’s challenge fails, its candidate will be the
only independent candidate for President on the ballot. If
there were 98 independent candidates, none could hope for
a nontrivial vote.
   So there have to be hurdles to getting on the ballot and the
requirement of submitting a minimum number of nom-
inating petitions is a standard one. In a state the size of
Illinois—the population exceeds 12 million, of whom more
than 7 million are registered voters—requiring a third-party
candidate to obtain 25,000 signed nominating petitions
cannot be thought excessive. Jenness v. Fortson, 403 U.S. 431
(1971), upheld a Georgia law that required petitions from 5
percent of the registered voters—in Illinois that would mean
350,000 petitions! Equally stringent requirements have been
upheld in other cases. See American Party of Texas v. White,
415 U.S. 767, 783-84 (1974); Libertarian Party of Illinois v.
Rednour, supra, 108 F.3d at 775; cf. Prestia v. O’Connor, 178
F.3d 86, 87-89 (2d Cir. 1999); compare Storer v. Brown, 415
U.S. 724, 739-40 (1974).
   And especially in a state as notorious for election fraud as
Illinois is, see, e.g., “Voting Rights Act: Criminal Violations,”
Hearings Before Subcomm. on the Constitution of the S. Comm.
on the Judiciary, 98th Cong., 1st Sess. 4 (1983) (testimony of
Dan Webb, U.S. Attorney for the Northern District of Illinois);
Dayna L. Cunningham, “Who Are to Be the Electors? A
Reflection on the History of Voter Registration in the United
States,” 9 Yale L. & Policy Rev. 370, 396-97 (2001); Todd J.
Zywicki, “The Law of Presidential Transitions and the 2000
Election,” 2001 B.Y.U.L. Rev. 1573, 1607-08 (2001), the fact
that the nominating petitions that a candidate submits have
actually been signed by registered voters has to be verified.
If the petition were not required to contain any identifying
information (such as date of birth, mother’s maiden name,
or, the identifier that Illinois has chosen, the address at
No. 04-3183                                                  7

which the petitioner is registered to vote), there would be no
practical impediment to a person’s signing the name of
anyone he knew to be a registered voter.
   Other states may be able to rely on an honor system.
Oregon, for example, has switched to a system of all-mail
voting. O.R.S. § 254.465. But “what works in the state of
Oregon doesn’t necessarily work in Illinois, especially in
light of the colorful history of vote fraud we’ve seen,”
Andrew Zajac, “Wider Access to Absentee Ballots Sought;
Lawsuit Challenges Illinois Voting Law,” Chi. Tribune, Sept.
8, 2004, p. 11 (quoting the general counsel of the state
election board); for voting by mail makes vote fraud much
easier to commit. Michael Moss, “Absentee Votes Worry
Officials As Nov. 2 Nears,” N.Y. Times, Sept. 13, 2004, p. A1.
An additional reason to insist that a nominating petitioner
list his current address is that if he has moved out of the
county in which he is registered without re-registering, he
may be ineligible to vote and therefore ineligible to execute a
nominating petition.
   Of course a law requiring verification could require so
much or such esoteric information that most petitions would
be invalidated. The best way of evaluating this danger is to
determine the total number of petitions that a third party
would have to submit in order to be reasonably confident of
having enough valid ones to get on the ballot. Almost one-
third of the Nader petitions were invalidated. So if instead
of 32,000 petitions his campaign had collected 37,500 and a
third had been invalidated, there would have been 25,000
valid petitions, and Nader would be on the ballot. If 25,000
is not an excessive number to require, neither is 40,000 (to
provide an extra margin of error), for that is only slightly
more than one-half of one percent of the number of regis-
tered voters in Illinois.
8                                                 No. 04-3183

  But is it reasonable to require that the minimum number
of nominating petitions all be collected by June 21 when the
election is not until November 2? June 21 preceded both major
parties’ conventions, and depending on what occurred there
a third-party candidacy might generate a degree of support
that it could not have attracted earlier. The problem is that
time has to be allowed between the deadline for petitions
and the election to enable challenges to the validity of the
petitions to be made and adjudicated and then to enable a
ballot to be printed and distributed that will contain the
names of all the candidates—and the ballot must be printed
well before the election so that it can be distributed to regis-
tered voters who vote by absentee ballot.
   But how much time? One hundred thirty-four days—
almost four and a half months—seems awfully long. Too
long, seems to be the judgment of 47 of the other 49 states.
A 120-day deadline was upheld in American Party of Texas v.
White, supra, 415 U.S. at 787 n. 18, but it had not been sepa-
rately challenged and it was not separately discussed. In
Anderson v. Celebrezze, supra, on which the plaintiffs primarily
rely, the Court invalidated a seven-month deadline, and
though it was much longer than Illinois’s 134 days and Ohio
had not argued that it needed that much time “to allow peti-
tion signatures to be counted and verified or to permit
November general election ballots to be printed,” id. at 800,
the Court noted, though noncommittally, that the district
court had found that 75 days should be enough. Id. at 800 n.
28. The Court also emphasized that deadlines that states set
for qualifying a candidate in a national election must be
scrutinized with particular care because they have effects out-
side the states imposing them; a strong third-party showing
could sway the outcome of the Presidential election. Id. at
794-95.
  Restrictions on candidacy must, moreover, be considered
together rather than separately. Wood v. Meadows, 207 F.3d
No. 04-3183                                                    9

708, 711 (4th Cir. 2000). (This, incidentally, makes it difficult
to rely heavily on precedent in evaluating such restrictions,
because there is great variance among the states’ schemes.)
The fewer nominating petitions required to put a candidate
on the ballot and the harder it is to challenge a petition (and
so the lower the number of petitions above the minimum
that a candidate must submit in order to be on the safe side),
the shorter the deadline for submitting petitions can be
made without unduly burdening aspiring candidates.
Illinois requires a substantial though not paralyzing number
of petitions, makes challenges easy rather than hard (since a
discrepancy between the address on the petition and the ad-
dress at which the petitioner is registered is likely to be
pretty common even without fraud), and sets a tight dead-
line for submitting a qualifying number. In these circum-
stances, the tightness of the deadline can be questioned.
   But we must not overlook another variable in a system of
ballot access, and that is the procedure for resolving chal-
lenges to nominating petitions. The more extensive the pro-
cedure that a state provides, the more time the state will need
in order to determine whether a candidate has qualified.
Illinois, perhaps out of sensitivity to the state’s history of
voting fraud, has decided to allow candidates to respond to
challenges, and this decision requires pushing back the
deadline for submitting petitions by increasing the amount
of time required to determine whether the candidate has
obtained the requisite number of valid petitions. A state that
employed a purely ex parte procedure for resolving chal-
lenges could set a later deadline for submission of petitions.
But Nader does not question the appropriateness of the
state’s entitling him to rebut challenges to his nominating
petitions. With 19,000 challenges to consider one by one and
the Nader campaign entitled to rebut all 19,000, the board of
elections needed a significant amount of time for resolving
challenges and only after doing so could it print up the
10                                                 No. 04-3183

ballots (unless it printed a double set of ballots—one with,
one without, Nader’s name, an expedient that has not been
suggested). At argument Nader’s lawyer claimed that the
19,000 challenges could all have been resolved within five
to eight days. That seems preposterous and in any event no
attempt has been made to substantiate the figure.
  Well, even given the expanded procedure, is 134 days
really a reasonable period for resolving challenges and
printing and distributing ballots? Couldn’t that be done
quicker? Maybe so, but Nader has not presented evidence
that would enable a court to prescribe a shorter period. We
cannot micromanage the regulation of the electoral process
to the degree he seeks.
  Even if he has a better case on the merits than we think, he
has not made a persuasive case for the extraordinary remedy
of a preliminary injunction against a state agency. Remem-
ber that between the expiration of the statutory deadline
and August 19, his campaign collected another 7,000 peti-
tions. Were August 19 the deadline instead of June 21, we
do not think it would be argued that the deadline was still
too tight; nor do we understand Nader to be making such
an argument, or to be arguing that if that were the deadline
he would have collected more than 39,437 petitions (32,437
+ 7,000). If a third of those are invalid, he is perilously close
to the 25,000 minimum. Yet he argues not that the state
election board should verify the 7,000, but that that number,
though it undoubtedly includes many invalid petitions,
should be added to his 20,182 total of verified petitions, car-
rying him above the 25,000 threshold. That is an improper
procedure; his proposing it suggests that he is pessimistic
that he actually has 25,000 valid petitions.
  It also is unlikely that the 134-day rule, though it could
prevent some third-party candidates, and perhaps even
Nader in different circumstances, from having a reasonable
No. 04-3183                                                  11

shot at collecting the qualifying number of nominating peti-
tions, could have made a difference to Nader’s ability to
collect petitions in this year’s election campaign. Long
before the June deadline it was not only certain who the
major parties’ candidates would be but their positions were
well known, the candidates were campaigning vigorously,
there was a high level of public interest in the campaign,
Nader himself had been campaigning since February, and
he has long been a well-known national figure with more
name recognition than Senator Kerry had before Kerry entered
the Democratic primary. If Nader could not obtain nominating
petitions from (realistically, to supply a comfortable margin of
error) 40,000 of Illinois’s 7 million registered voters, the im-
plication is that his popular appeal in Illinois in the forth-
coming election is slight. With 90 days to collect the 40,000
petitions, and 100 canvassers working to collect them, each
canvasser would have to collect an average of only 4 to 5 a
day (40,000 ÷ 90 ÷ 100 = 4.44). If Nader could not recruit 100
canvassers in Illinois, his electoral prospects were dismal
indeed.
  Moreover, it would be inequitable to order preliminary
relief in a suit filed so gratuitously late in the campaign sea-
son. It wasn’t filed until June 27, only a little more than four
months before the election. If when he declared his candi-
dacy back in February Nader had thought as he now does
that the Illinois Election Code unconstitutionally impaired
his chances of getting a place on the ballot, he could easily
have filed suit at the same time that he declared his candi-
dacy—especially as he had filed a similar suit the last time
he ran for President, in 2000, when he obtained a preliminary
injunction that got him on the Illinois ballot by allowing him
to submit petitions collected after the deadline, Nader 2000
Primary Committee v. Illinois State Board of Elections, No. 00 C
4401 (N.D. Ill. 2000), though no final judgment was ever
entered. There would be no question of his standing to seek
12                                                   No. 04-3183

such relief in advance of the submission or even collection
of any petitions. Krislov v. Rednour, 226 F.3d 851, 857-58 (7th
Cir. 2000); cf. Jenness v. Fortson, supra, 403 U.S. at 432
(assuming standing). For while he could not have known
before June 21 whether he could comply with the election
code, it was certain that it would cost him more to do so
than if the challenged provisions were invalidated.
  By waiting as long as he did to sue, and despite the stren-
uous efforts by the district court and this court to expedite
the litigation, Nader created a situation in which any remedial
order would throw the state’s preparations for the election
into turmoil. Absentee ballots have already been mailed to
voters who will be overseas on election day, see 42 U.S.C.
§ 1973ff-2(e)(2), and the remaining absentee ballots will be
mailed on September 23. 10 ILCS 5/19-4, 5/16-5.01; State
Board of Elections, State of Illinois Election and Campaign Finance
Calendar 2004, pp. 27-30, http://www.elections.state.il.us/
ElecInfo/Pages/Downloads/ PDF/2004cal.pdf. At argument
Nader’s lawyer offered no reason for the delay in filing the
suit.
  We are mindful that the right to stand for office is to some
extent derivative from the right of the people to express
their opinions by voting, e.g., Munro v. Socialist Workers
Party, supra, 479 U.S. at 193; it was doubtless to remind us of
this that Nader’s lawyers added two prospective voters as
plaintiffs. But nothing is more common than for the denial
of an injunction to harm innocent nonparties, such as people
who would like to vote for Nader but unlike the two voter
plaintiffs are not complicit in his decision on the timing of
the suit. But there are innocents on the other side as
well—the people who will be harmed if a last-minute in-
junction disrupts the Presidential election in Illinois. And
Nader’s supporters can cast write-in votes for him in
November.
No. 04-3183                                                13

  So, all things considered, we cannot say that the district
judge abused his discretion in refusing to issue a prelimi-
nary injunction.
                                                  AFFIRMED.

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                   USCA-02-C-0072—9-29-04